Citation Nr: 9900225	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  He died in May 1993, and the appellant is his 
widow.

By a June 1994 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement in July 
1994.  A statement of the case was issued in November 1994 
and the appellant perfected her appeal in December 1994. 

In September 1997, the Board of Veterans' Appeals (Board) 
remanded the appellant's claim for additional development.  
In an August 1998 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.


REMAND

The appellant essentially contends that the veteran's death 
from gastroesophageal cancer was the direct or proximate 
result of his exposure to herbicide agents during his 
military service in Vietnam. 

The appellants representative appears to be arguing that the 
development requested in the Boards last Remand decision was 
not complied with.  The undersigned agrees.  Specifically, 
the VA examiner noted merely why he disagreed with the letter 
from Dr. Kostina.  He failed to answer the questions posed.  
The United States Court of Veterans Appeals (Court) held that 
a remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders and 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Furthermore, the Court held that where the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the case must be Remanded for 
the following action:

1.  The claims folder should be returned 
to E. L. Burke, M.D., at the VAMC.  He 
should be asked to review the claims 
folder and his previous opinion and to 
provide answers to the questions posed 
below.  In framing the answers, the 
physician should use the standard of 
proof underlined in each question.  The 
reasons for any decision reached should 
be discussed.  If this physician is 
unavailable, the file should be forwarded 
to another VA gastroenterologist.  This 
physician should be asked to respond to 
the questions below and to indicate why 
he agrees or disagrees with any other 
medical opinions of record concerning the 
nexus between the cancer causing the 
veterans death and military service.

a.  Is it at least as likely as not 
that the veterans death from 
gastroesophageal cancer was the 
result of exposure to Agent Orange 
in service?

b.  If the answer to the question 
above is in the negative, is it at 
least as likely as not that the 
gastroesophageal cancer causing the 
veterans death had its onset in 
service?

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
